Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 2-20 are cancelled.
Claims 1 and 31 are amended.
Claims 1 and 21-39 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,373,713.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite similar subject matter of a system providing a sale and resale of pharmaceutical products following jurisdiction-based requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system for providing transactions associated with the sale and resale of pharmaceutical products complying with jurisdiction-based rules.  This judicial exception is not integrated into a practical application 
The limitations of searching for a pharmaceutical product, selecting a product to purchase, confirming compliance with jurisdiction-based requirements, and initiating and confirming the sale of pharmaceutical product are all steps that use the computer as a tool to perform in its generic capabilities of receiving, evaluating, and providing a transaction between sellers and buyers.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 25 reciteing a buyer subsystem and a seller subsystem, but the subsystems are recited as a generic computer element; such as claims 26 and 35 reciting a search tool in its generic capabilities; such as claim 27 reciting a communication subsystem to send communication reciting generic computing elements; such as claims 30 and 38 reciting printing a packing checklist but uses the computer as a tool to perform a generic function).  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to carry out the steps.  The device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, analyzing, and generating transactions) such that it amounts no more than mere 
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of selecting and confirming compliance amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of searching for pharmaceutical products amount to mere data gathering, recitation of confirming compliance and initiating a transaction for the product amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a computing device, see MPEP 2106.05(h))
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
Limiting the abstract idea data related to pharmaceutical product sale, because limiting application of the abstract idea to pharmaceutical product sale is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples 
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to pharmaceutical transaction data;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually. 
generic computer structure (i.e. paragraph 122 of the Specification discloses that the current invention embodiments may include a plurality of different types of 
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives pharmaceutical transaction data, and transmits the data to a processing device over a network, for example the Internet;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing jurisdiction-based requirements data in a database and/or electronic memory, and retrieving the data from storage in order to initiate pharmaceutical product transaction.
The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
 an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. 
Therefore, whether taken individually or as an ordered combination, claims 1 and 21-39 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1 and 21-39 under Double Patenting have been fully considered but they are not persuasive.
Applicant argues that claim 1 differs from claim 1 of ‘713 based on not including a fulfillment heuristic or inclusion of a shipping method.  Applicant also argues that claim 1 also differs from ‘713 by requiring that first and second pharmacies do not know each other’s . 
Applicant’s arguments, filed 05/24/2021, with respect to Drawings have been fully considered and are persuasive.  The Drawing rejections have been withdrawn. 
Applicant's arguments filed for claims 1 and 21-39 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
2.1:
Applicant argues that the claims similar to BASCOM recite a non-conventional arrangement of user interfaces and a database having a particular arrangement tied to particular locations (i.e. pharmacies in different jurisdictions).  Applicant argues that similar to FairWarning, the present claims amount to an improved process, not an old practice, that further renders the claims patent eligible; specifically a specific configuration of a database and interaction with interfaces at separate pharmacies.  The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  The current claim limitations in combination, as well as individually, does not amount to significantly more and provide conventional and generic arrangement of known, conventional elements; such as a system having a server, a computer 
Applicant argues that the claims provide the improvement of allowing sales between pharmacies in different jurisdictions while complying with the jurisdiction requirements within the claims.  The McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea.  The claimed invention in McRO improved how the physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to manage information provided to devices.  An indication that a claim is directed to an improvement in computer-related technology may include-
(1) a teaching in the specification about how the claimed invention improves a computer or other technology (e.g., the McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea). In contrast, the present specification's failure to provide details regarding the manner in which the invention accomplished the alleged improvement.
(2) a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome (e.g., McRO's claims defined a specific way, namely use of particular rules to set morph weights and transitions through phonemes, to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, and thus were not directed to an abstract idea). In contrast, the claimed method was directed to an abstract idea because it merely presented the results of collecting and presenting information, without even identifying a particular tool for the presentation.
The claims in McRO were directed to the creation of something physical—namely, the display of “lip synchronization and facial expressions” of animated characters on screens for viewing by human eyes. Id. At 1313.  The McRO claims also avoided being “abstract” in another sense reflected repeatedly in our cases: they had the specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it. McRO, 837 F.3d at 1314.
	
2.2:
	Applicant argues that the rejection neglected to identify the particular interaction between pharmacies via their interfaces and the heuristics implemented in the database to provide an improvement in the sale and resale of pharmaceuticals via a network while automatically ensuring compliance with jurisdiction requirements and order fulfillment processes.  Some of the claims require various databases and servers, which are in the physical realm of things.  But it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.  The improvement recited by the Applicant relate to an alleged improvement in interaction between pharmacies during the sale of pharmaceuticals, for which a computer is used 
	
2.3:
	Applicant argues that the claimed invention provide a better way for pharmacy-to-pharmacy sale and resale of pharmaceutical products.  The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology.  The Federal Circuit stated that the Enfish claims were not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea (configuring a computer memory in accordance with a self-referential table).  Furthermore, Enfish specification also supported the benefits it held over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.  Here, the focus of the claims is not any improved computer or network, but the improved compliance of jurisdiction-based regulations; and indeed, the specification makes clear that off-the-shelf computer technology is usable to carry out the analysis.  There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular Enfish because the claims at issue there focused on a specific type of data structure, i.e., a self-referential table for a computer database, designed to improve the way a computer carries out its basic functions of storing and retrieving data, and not merely on asserted advances in uses to which existing computer capabilities could be put. Enfish, 822 F.3d at 1335—36.  The alleged improvement that Applicants tout does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.
2.4:
The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 1256–57, 1259. The patent claims here do not address problems unique to the Internet, so DDR has no applicability.  Page 20 of the DDR Holdings, LLC v. Hotels.com Federal Circuit decision states, "But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet.  Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."  The Examiner respectfully disagrees with Applicant’s assertion that the claims present a solution necessarily rooted in the technology in order to overcome a problem specifically arising in the computer network (or other technological) realm.  Applicant’s claims seek to address a problem that existed and continues to exist outside of the realm of the technology associated with the additionally recited DDR Holdings, LLC v. Hotels.com decision.  In the DDR Holdings decision, the manner in which the network itself operated was changed to improve network operations.  There is no actual improvement made to the operations or physical structure of the additional elements claimed in the instant application.
2.5:
	Applicant argues that the present claims are not abstract due to requiring first and second interfaces which expedites the decision making of selling and/or buying pharmaceuticals from another pharmacy.  The present invention solves the problem associated with efficiently making decisions regarding selling and/or buying pharmaceuticals.  This is not a problem of technical nature, but an administrative problem solved by a scheme.  The present application does not involve more than a generic utilization of well-known functions of a computer, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.  Furthermore, Applicant states a subjective opinion regarding the improvement of the claimed invention rather than provide objective evidence regarding the claimed improvement.

2.6:
	Applicant argues that the specification of the present application that the jurisdiction-based requirements and validation heuristic allow for the sale of the pharmaceuticals from one pharmacy to another pharmacy, even without a pre-existing relationship or knowledge of one another while ensuring compliance with different regulations in different states or other differing regions; therefore the jurisdiction-based requirement and validation heuristic presents improvements in pharmacy-to-pharmacy sale and resale.  Examiner states that Applicant states a subjective opinion regarding the improvement of the claimed invention rather than provide objective evidence regarding the claimed improvement.
Step 2B:
Applicant argues that the current claims recite elements similar to those in precedential Federal Circuit decision in Amdocs, which has been identified by the USPTO as eligible claims under Step 2B.  Examiner disagrees.  Examiner states that the Court observed that the role of a computer in a computer implemented invention would only be meaningful in a 101 analysis if it involved more than the performance of a “well-understood, routine, and conventional activities previously known to the industry.  In Amdocs, the Court construed “enhance” as being dependent upon the invention’s distributed architecture, meaning “to apply a number of field enhancements in a distributed fashion,” which was a critical advancement over the prior art.  The solution requires arguably generic components, including network devices and “gatherers” which “gather” information.  However, the claim’s enhancing limitation requires that these generic components operate in an unconventional manner to achieve an improvement in computer functionality.  The enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626